On Application for Rehearing.
PER CURIAM.
In their application for a rehearing, counsel for appellant complain of our omission to pass upon their plea to the jurisdiction, which was an attack on the constitutionality of Act No. 54 of 1904, providing for service of citation on foreign corporations doing business in this state. This question was disposed of in the application for writs of certiorari and prohibition in this case. See Iddle v. Hamler Boiler & Tank Co., 132 La. 476, 61 South. 532, where the judgment of the district court, declaring that this plea to the jurisdiction was waived by other pleadings filed and disposed of with the plea to the jurisdiction, was affirmed by this court. That decree became final on the 31st of March, 1913, and we deemed it unnecessary to reconsider the plea to the jurisdiction on this appeal from the final judgment of the district court. The application for a rehearing is denied.